People v Rivera (2016 NY Slip Op 07578)





People v Rivera


2016 NY Slip Op 07578


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Renwick, J.P., Moskowitz, Kapnick, Kahn, Gesmer, JJ.


3643/13 2172 1326/13 2171

[*1]The People of the State of New York,	SCI Respondent,
vErick Rivera, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (R. Jeannie Campbell-Urban of counsel), for respondent.

Judgments, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered February 19, 2014, convicting defendant, after a jury trial, of robbery in the second degree, and also convicting him, upon his plea of guilty, of assault in the second and third degrees, and sentencing him to an aggregate term of five years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports an inference that the victim's injuries were more than
mere "petty slaps, shoves, kicks and the like" (Matter of Philip A., 49 NY2d 198, 200 [1980]), and that they caused "more than slight or trivial pain" (People v Chiddick, 8 NY3d 445, 447 [2007]). The victim's description of his injuries amply established the requisite degree of pain, and the fact that he treated his injuries with ice and a homeopathic remedy rather than obtaining professional treatment does not warrant a different conclusion (see People v Guidice, 83 NY2d 630, 636 [1994]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK